IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 00-20621
                                  Summary Calendar



      SCIENCE APPLICATION INTERNATIONAL CORP.,

                                                     Plaintiff-Appellee,

                                        versus

      STOLT COMEX SEAWAY HOLDINGS, INC.;
      STOLT COMEX SEAWAY, INC.; STOLT
      OFFSHORE, INC.,

                                                     Defendants-Appellants.


                  Appeal from the United States District Court for
                          the Southern District of Texas
                           (USDC No. H-00-CV-1271)
          _______________________________________________________
                                January 23, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Defendants-Appellants Stolt Comex Seaway Holdings, Inc., Stolt Comex

Seaway, Inc., and Stolt Offshore, Inc. appeal the district court’s remand order.


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
Under 28 U.S.C. § 1447(d), we may not review this order remanding for lack of

subject matter jurisdiction. Furthermore, as this court held in the mandamus

proceeding, the state and federal courts have concurrent jurisdiction over contract

issues brought under the OCSLA.

      Dismissed.




                                          2